Citation Nr: 1226809	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in New York, New York, has original jurisdiction over the appeal.

The Veteran testified before the undersigned at a Travel Board hearing in New York in December 2007.  A transcript of the hearing is of record.  In May 2008, May 2009 and February 2010 and May 2011, the Board remanded the claim for further development.  Unfortunately, that development has yet to be completed adequately.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In April 2011, the Veteran submitted a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  That issue has not been adjudicated by the AOJ, and therefore, the Board does not have jurisdiction over that matter - it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for right and left knee disabilities.

First, the claim must be remanded for compliance with the Board's May 2011 remand directives.  Specifically, in the May 2011 remand, the Board observed that with regard to the matter of secondary service connection, an etiological opinion obtained in May 2010 contained a number of contradictory statements and required clarification. 

On remand, the Veteran's claims file was reviewed by the same examiner in May 2011.  A review of that examination report shows that the examiner concluded that the Veteran's claimed right and left knee disabilities were not related to, nor were they aggravated beyond their natural course by, the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  In support of her opinion, the examiner reasoned that "C file was reviewed.  Veteran has no radiating pain to the lower extremities.  Spinal problems do not cause or aggravate knee conditions."  However, this cursory explanation is conclusory and unsupported by the facts in the record.  Specifically, the examiner offered no explanation as to why the absence of radiating pain is persuasive, did not account for the Veteran's pertinent medical history, and did not consider the Veteran's assertion that he had to alter his gait to due back problems that, over time, caused undue strain on his knees.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions). 

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the VA examiner's report is not fully responsive to the Board's request, there has not been substantial compliance with the May 2011 remand for the claim.  Such deficiency must be remedied on remand. 

Second, the Veteran's electronic file contained in the Virtual VA system indicates that he was hospitalized from August 25, 2006, to September 7, 2006, for a total knee replacement, and the Veteran has reported that this treatment occurred at the Brooklyn VA Medical Center (VAMC).  See the October 2008 VA examination report.  Therefore, on remand, records pertaining to the Veteran's 2006 hospitalization, as well as records of VA treatment dated after July 2008, should be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in the May 2009 remand, the Board instructed the Appeals Management Center (AMC) to follow-up on a prior request to obtain the Veteran's Social Security Administration (SSA) records, as there did not appear to be a response to that request of record.  In June 2009, the AMC informed the Veteran that records from SSA had been requested on his behalf.  Later that month, SSA notified the AMC that there were no available records for the Veteran.  However, the Veteran was not informed of the unavailability of these records as required by regulation.  38 C.F.R. § 3.159(e).  In this regard, in the December 2009 Supplemental Statement of the Case, the AMC generically noted that a response had been received from SSA but did not indicate what that response was.  Thus, on remand, the Veteran should be informed of the unavailability of records from SSA.

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran of the inability to obtain SSA records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain copies of all records from:

(a) the Veteran's hospitalization from August 25, 2006, to September 7, 2006, for a total knee replacement at the Brooklyn VAMC; and 

(b) the VA New York Harbor Healthcare System (Brooklyn and St. Albans campuses) dated from July 2008 forward.

Such records must either be printed and associated with the Veteran's paper claims folder, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  Then return the entire claims folder (i.e. both the paper claims file and any medical records contained in Virtual VA) to the VA examiner who provided the May 2010 and May 2011 VA opinions (or another examiner if unavailable).  The examiner must review the Veteran's claims folder and provide opinions on:

(a) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee disability is causally related to the service-connected degenerative disc disease of the lumbosacral spine?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his back during service that, over time, caused undue strain on his knees.  The examiner should cite to the pertinent medical history and explain why the absence of radiating pain has a bearing on this matter.

(b) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee disability is aggravated beyond its normal course by the service-connected degenerative disc disease of the lumbosacral spine?  The examiner is advised that for the purpose of providing this medical opinion, please accept as truthful the Veteran's description of having to alter his gait after injuring his back during service that, over time, caused undue strain on his knees.  The examiner should cite to the pertinent medical history and explain why the absence of radiating pain has a bearing on this matter.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  A robust rationale for any opinions, with citation to relevant medical findings, must be provided.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

